OFFICE OF THE AlTORNEY           GENERAL   OF TEXAS
                                      AUSTIN




Honorable Clifford    B. Jonee,   Preeldent
Texas Teohuological    College
Lubbock, Texas
Dear air:                     opinion NO. o-394 g
                              Re: Payment by Lwaa Teohnologiaal
                                    College of profeaeor for one
                                    year’a eervioee not rendered
            Your letter of September 10, 1941, etates that one
OS your profe’eaeore vae advised  aeveral months ago that hle
contract would not be renewed beyond the term of the mnnner
eohool employment; that no mneval of hle oontract haa been
had nor ia a reneval contemplatedi      that he has no oontraat for
a further period;  that he, being a member of the American
Aseooiation  of University  Profeaeors,    placed his cam before
that organieatlon,  and said aeeoclatlon      ie Lneieting that aa
a Rterminel adjustment” Tsxae Teohuolo$ioal       College should
offer the profeaeor one ye-la ealarg in lieu OS his oontln-
uanoe."
           You atate in your op%nlon that this vould be vio-
lative of the lava of Texas, and eeek our opinion with refer-
enae thereto.
           You are correct in your etstement that ttie pro-
oeedLng vould be ti violation  of the lave of thie State.    Any
ru& payment to the professor   vould be a pure gratnlty,  pro-
hibited by Artiole III, Seation 51, of the Constitution   of
this state, vhioh reada In part ae follove:
           “The LsgLialature shall     have no pover to
     make any grants or authorlse       the making of any
     granttz of public money8 to      any individual,
     association  of ladivlduals,      munlclpal or other
     corporations  vhataoever;    .   . .*

            Sinoe Texaa Teohno&ogioal College ia but BJ~lnatru-
mentality   or agency of the State, deriving euuh povera aa it
    Bonoreble Czlitord B. Jones, page 2


    poraearer er suoh by ilelegatlon from the Legislature,end
    d.noe the nmneye provided for ita operation are pub110 moneya,
    it is obvious that Texas Technological  College aan poeeeae no
    pover OF authorityvixlohthe Sagialature,under the Oonstitu-
    tion, is prohibited Srcm granting to it.




    RWtdb




k